          Case 1:20-cv-10644-PAE Document 14 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GREATER NEW YORK MUTUAL INSURANCE
 COMPANY,
                                                                         20 Civ. 10644 (PAE)
                                        Plaintiff,
                        -v-                                                    ORDER

 FEDERAL INSURANCE COMPANY,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       At today’s conference, the Court directed defendant Federal Insurance Company to submit

a declaration explaining the basis of this Court’s subject matter jurisdiction, in particular whether

this case meets the amount in controversy requirement for diversity jurisdiction under

28 U.S.C. § 1332. That declaration is due January 29, 2021.


       SO ORDERED.


                                                         PaJA.�
                                                      ____________________________________
                                                      Paul A. Engelmayer
                                                      United States District Judge


Dated: January 27, 2021
       New York, New York
